DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6-10, 13, 16 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Nilsson et al (US 20050048583).
Regarding claim 1, Nilsson et al teach a sensor device for use in specific identification of one or more analyte(s) in a media, the sensor device comprising: at least one sensing unit comprising a sensing surface by which the sensing unit is exposed to the media when the sensor device is in use, said sensing surface carrying one or more carbohydrate-based compositions immobilized thereon (Para. 0021), the sensing unit having one or more of parameters thereof changeable in response to binding between said carbohydrate-based composition and one or more carbohydrate binding modules (CBM) of (CBM)-containing analyte(s) in the media based on the CBM domain, the one or more parameters being one or more of the following: electromagnetic radiation reflectance, electromagnetic radiation absorbance, or electromagnetic radiation emittance of one or more parts of said sensing surface of the sensing unit (para. 0008: reflection); and a measurement unit configured and operable to monitor one or more of said parameter(s) of the sensing unit, the measurement unit comprises a radiation source configured to irradiate said one or more parts of the sensing surface by a source electromagnetic radiation and a radiation detector configured to detect a corresponding response electromagnetic radiation reflected or emitted by the one or more parts of said sensing unit, and upon detecting a change in at least one of the one or more parameter(s), the measurement unit generates sensing data indicative of the change, thereby enabling the specific identification of the one or more CBM-containing analytes in the media. (Para. 0035: measuring device for optical reflectance measurement)
Regarding claim 2, Nilsson et al teach radiation source and detector are configured and operable in a predetermined frequency range such that said source radiation and response radiation are in one of the following frequency ranges: infrared (IR), ultraviolet (UV), or visible light (VL).  (Para. 0008: light reflected)
Regarding claims 6-7, Nilsson et al teach the device configured and operable to communicate with an analyzer unit to convey said sensing data thereto, said analyzer unit being configured and operable to receive and analyze said sensing data, and generate output data indicative of said specific identification of the one or more CBM- containing analytes in the media; wherein said sensor device comprises said analyzer unit. (Para. 0034: measuring device)
Regarding claim 8, Nilsson et al teach said analyzer unit is configured and operable to access a database comprising data about a plurality of CBM-containing analytes, the data comprising, for each CBM-containing analyte, an associated signature change of the one or more changeable parameters of the sensing unit, and utilize the data in the database to thereby generate the output data indicative of said specific identification of the one or more CBM-containing analyte(s) in the media.  (Para. 0015-0017: specificity is used in determination of the component in the sample based on the sequence that show biospecific binding to proteins, virus or cells, the ability to bind to these biomolecule provides evidence of the signature change from the known carbohydrate sequences)
Regarding claim 9, Nilsson et al teach  being configured and operable, when in use, to expose said sensing unit to the media comprising one or more of the following foods: milk, eggs, soy, nuts, peanuts, sesame, wheat, celery, fish, or shellfish. (Para. 0015-0020: biospecific sequences to detect bacteria such as E.coli found in foods such as eggs)
Regarding claim 10, Nilsson et al teach  analyte(s) comprise(s) one or more allergens. (Para. 0020: proteins that cause inflammatory reactions)
Regarding claim 13,  Nilsson teach the sensing unit.  It is noted that "disposable" can be read on the device capable of being disposed of.  The device of Nilsson is fully capable of being disposed.  
Regarding claim 16, Nilsson teach the sensing unit is configured and operable to be exposed to said media being in gas or liquid phase. (sample such as blood)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 11-12, 14-15, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nilsson (US 2005/0048583) in view of Sundvor et al (US 20170097342).
Regarding claims 11-12, Nilsson are silent to a plurality of sensing units comprising sensing units carrying different kinds or amounts of the carbohydrate- based compositions immobilized thereon to be exposed to same media, such that value of one or more of the one or more changeable parameter(s) of the different sensing units is changed differently in response to said binding between said carbohydrate-based composition and the one or more carbohydrate binding modules of the (CBM)- containing analyte(s) in the media; and the analyzer unit configured and operable to receive the sensing data from each of said plurality of sensing units, and upon detecting a corresponding plurality of changes of the one or more changeable parameter(s) of the sensing units, generating a corresponding plurality of output data indicative of specific identification of the one or more CBM-containing analyte(s) in the media.
Sundvor et al teach a set of active regions on the detection substrate to detect a set of analytes associated with different harmful substances (Para. 0070).   The sensing data from the detection substrate is communicated to the analysis device 205.  (Para. 0074).  It is desirable to provide a plurality of sensing units with different  multiple analyte to simultaneously detect multiple analytes in the same sample.  Combining prior art elements according to known methods to yield predictable results is known.  Therefore it would have been obvious to one of ordinary skill in the art to combine the plurality of active regions for detecting different harmful substances to provide the above advantage of simultaneously detecting multiple analytes in the same sample.  
Regarding claims 14-15, Nilsson fail to teach comprising one or more feeding mechanisms configured and operable for feeding a sample of the media towards said sensing unit, feeding washing agent media that removes materials that did not bind to the immobilized carbohydrate-based composition, and feeding a regeneration agent that removes materials that have bound to the immobilized carbohydrate-based composition, to thereby prepare the sensing unit for another detection cycle; and said feeding mechanism comprises at least one of the following: a heating utility, an ultrasonic utility, or a ventilation utility.
Sundvor et al teach a feeding mechanism to flow the sample to the detection substrate 150 (test strip) (Para. 0032)  It is desirable to provide a means to flow the sample to ensure the sample reaches the detection portion.  Sundvor further teach the use of heating element  (Para. 0063).  It is advantageous to provide a heating element to ensure heat control of the detection substrate (Para. 0073) .  Combining prior art elements according to known methods to yield predictable results is known.  Therefore it would have been obvious to one of ordinary skill in the art to combine the feeding mechanism and heating element of Sundvor to provide the above advantages of ensuring the sample reaches the detection portion and ensuring heat control of the detection substrate.  
Regarding claim 17, Nilsson et al teach an analyte detection system , the system comprising: one or more sensor devices each being configured as the sensor device of claim 1, a processor utility configured and operable for analyzing the input data pieces, and determining for each of the input data pieces whether the respective sensing data is indicative of the interaction of the sensor device with a media containing analyte, said analyzing comprising: for the sensing data piece being indicative of a change in one or more of the changeable parameters of the sensor device, determining whether said change corresponds to a condition of the media classifying it as analyte-containing media, said determining comprising accessing database comprising data about a plurality of analytes comprising, for each analyte, an associated signature change(s) of the one or more parameters of the sensor device and the identification data of the sensor device (Para. 0034: measuring device); and an output utility configured and operable for generating output data indicative of the analyte (Para. 0034: measuring device)
Nilsson is silent to the system being part of or connected to a communication network; an input utility configured and operable for independently receiving, via the communication network one or more input data pieces including sensing data from the one or more sensor devices; to be transmitted via the network to a user of the respective sensor device.  
Sundvor et al teach communication the data from the detector to a processing and control systems to communications module (e.g., a Bluetooth low energy chip) for communication of recorded and/or stored test results to any suitable device (e.g., a user device, a remote server, etc. (Para. 0097, 0111)  It is advantageous to provide a communication module to provide data to users.  Combining prior art elements according to known methods to yield predictable results is known.  Therefore it would have been obvious to one of ordinary skill in the art to combine the communication network and data to be transmitted via the network to a user of the respective sensor device of Sundvor to the analyte detector of Nilsson to provide the above advantage of providing data to users.
Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach or fairly suggest the sensing surface comprise carbon nanotube structure(s) that carry(ies) the one or more carbohydrate-based compositions immobilized (Claims 3-4).   The prior art of record fails to teach or fairly suggest the carbohydrate based composition comprises one or more of the following: oxidized cellulose, nano-cellulose, regenerated cellulose, crystalline cellulose, or amorphous cellulose.  The closest prior art of record, Nilsson, teaches beta-glycosidically bound glucose (Para. 0021-0022), but fails to teach the oxidized cellulose, nano-cellulose, regenerated cellulose, crystalline cellulose, or amorphous cellulose.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS MICHAEL WHITE whose telephone number is (571)270-3747. The examiner can normally be reached M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Dennis White/Primary Examiner, Art Unit 1798